Citation Nr: 1537846	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), with alcohol use disorder in full remission.

2.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

C.S. De Leo




INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970 and November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that denied the Veteran service connection for adjustment disorder with anxious and depressed mood (claimed as PTSD) and entitlement to individual unemployability.

In January 2014, the Board remanded the case for additional development, to include scheduling the Veteran for a VA examination and to obtain outstanding treatment records.  Thereafter, in a September 2014 decision, the RO granted service connection for PTSD with alcohol use disorder in full remission and assigned an evaluation of 30 percent, effective April 16, 2011.  Subsequently, in a September 2014 Supplemental Statement of the Case (SSOC), the RO continued the denial of entitlement to individual unemployabilty.  As such, the issues are as characterized above. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim for an increased rating for PTSD, with alcohol use disorder in full remission and entitlement for individual unemployability.

The Veteran contends that his mental health disabilities are more severely disabling than the current rating reflects.  Specifically, he asserts that his service connected PTSD, with alcohol use disorder in full remission warrants a 70 percent evaluation.  See October 2014 Notice of Disagreement (NOD).

The January 2014 Board remand instructed the RO to schedule the Veteran for another VA psychiatric examination in order to afford an examination based on all available evidence of record, to include consideration of the "contentions made by [the Veteran's] wife regarding his unsavory behavior."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thereafter, in August 2014, the Veteran underwent an examination to determine the nature and etiology of his claimed psychiatric disabilities.  The VA examiner diagnosed PTSD, with alcohol use disorder in full remission.  As discussed above, in a September 2014 decision, the RO granted service connection for PTSD with alcohol use disorder in full remission and assigned a 30 percent disability rating, effective April 16, 2011.

Pertinent evidence of record includes a statement from the Veteran's wife stamped as received by the VA in August 2011, which discusses the Veteran's experience of psychiatric symptoms and specific instances when she witnessed the Veteran's PTSD symptoms during their marriage.  The August 2014 examiner's report does not make apparent the extent to which it may have considered the contentions made by the Veteran's wife.  The Board finds that the August 2011 statement may be pertinent to the present appeal; therefore, given the indication that the Veteran's symptoms of PTSD, with alcohol use disorder in full remission might be more expansive than currently recognized, the Board finds that a supplemental opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, to the extent that there has not been substantial compliance with the January 2014 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, upon remand, a supplemental opinion from the clinician who provided the August 2014 opinion should be obtained.

With respect to the Veteran's individual unemployabilty claim, because of the remand to address the PTSD, with alcohol use disorder in full remission claim, the individual unemployabilty claim must be readjudicated by the agency of original jurisdiction (AOJ) in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the 
examiner who conducted the August 2014 examination 
so a supplemental opinion may be provided.  If that 
examiner is no longer available, provide the Veteran's 
claims file to a similarly qualified clinician.  The claims 
file and a copy of this remand must be made available to 
the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any 
reports generated.  A new examination is only required if 
deemed necessary by the examiner.  

      (a)  The examiner should identify the nature, frequency, 
and severity of all current manifestations of the Veteran's 
PTSD.  Findings necessary to apply the rating criteria 
should be elicited from the examiner, and a GAF score 
in accordance with DSM-5 should be sought.  

(b)  Although an independent review of the claims file is 
required, the Board calls the examiner's attention to the 
following: 

i.  The statement from the Veteran's wife date stamped 
as received by the VA in August 2011.  

(c)  Taking into account the evidence in the claims file, 
including the Veteran's lay statements, the examiner must 
determine the current severity of the Veteran's PTSD, 
and also determine whether PTSD has caused the Veteran 
to be unable to obtain or maintain substantially gainful 
employment consistent with his education and employment experience, including what types of employment activities 
are limited because of this disability and what types of 
employment, if any, are feasible given his functional 
impairment.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  
If any of the above requested opinions cannot be made without 
resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, 
if obtained, would allow for a non-speculative opinion to be 
provided.

3.  The AOJ must review the claims file and ensure that the 
foregoing development actions have been completed in full.  
If any development is incomplete, appropriate corrective action 
must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned 
to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, in whole or in part, 
the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the 
Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




